DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment filed on 07/27/2022 has been entered. Claims 1-21 are still pending in this application.

Response to Arguments
2.	Applicant’s amendment filed on 07/27/2022 overcome the all rejections and objections set forth in the previous Office Action.
Applicant’s arguments, filed on 07/27/2022 have been fully considered and are persuasive. 
Allowable Subject Matter
3.	Claims 1-21 are allowed over the prior art of record.  

The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach Claim 1, alone or in reasonable combination, which specifically comprise the following limitations (in consideration of the claim as a whole):
-perform first change processing to change first port setting information of which corresponds to the determined target transmission queue and with which communication with a printing device corresponding to the target transmission queue is not possible, to second port setting information, different from the first port setting information, with which communication with a-the printing device corresponding to the target transmission queue is possible; and perform second change processing to change port setting information of another a plurality of transmission queues, different from the target transmission queue, queue with which same identification information as identification information of the target transmission queue is associated, to the second port setting information with which communication with the printing device is possible.

The closest prior art, Sakura (US 20120212760) reveals a similar system, but fails to anticipate or render obvious, either singularly or in combination with the other cited references, the above limitations (as combined with the other claimed limitations).
The claims 7 and 13 are the method and computer readable medium claims, respectively, corresponding to the apparatus claim 1 and is thus allowed for the same reasons as for the claim 1.
The claims 2-6 and 19 depend on the claim 1 and are thus allowed for the same reasons as for the claim 1.
The claims 8-12 and 20 depend on the claim 7 and are thus allowed for the same reasons as for the claim 7.
The claims 14-18 and 21 depend on the claim 13 and are thus allowed for the same reasons as for the claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600.  The examiner can normally be reached on Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 5712727773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677